      Case 1:13-cr-00043-LAP Document 438 Filed 03/04/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                      No. 13-CR-43 (LAP)

WILLIAM R. COSME,                                     ORDER

                    Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     The Court is in receipt of Defendant William Cosme’s letter

dated February 9, 2021.     (See dkt. no. 437.)     Construing that

letter as a motion for reconsideration of the Court’s order

denying Mr. Cosme’s motion for compassionate release, (see dkt.

no. 435), the motion is DENIED.

     Mr. Cosme recounts, at length, several frauds that he

believes have been committed on the Court in his case.          (See

dkt. no. 437.)    But none of that changes the simple fact that

Mr. Cosme filed a notice of appeal, (see dkt. no. 399), which

divested the Court of jurisdiction to consider his compassionate

release motion.   See Griggs v. Provident Consumer Discount Co.,

459 U.S. 56, 58 (1982); United States v. Ransom, 866 F.2d 574,

575 (2d Cir. 1989).    Mr. Cosme identifies no authority that says

otherwise.

     Accordingly, Mr. Cosme’s motion for reconsideration is

DENIED.   As the Court stated in its previous order, Mr. Cosme

may renew his compassionate release application if and when the


                                    1
         Case 1:13-cr-00043-LAP Document 438 Filed 03/04/21 Page 2 of 2



Court re-obtains jurisdiction.         (See dkt. no. 435.)      The Clerk

of the Court shall mail a copy of this order to Mr. Cosme.

SO ORDERED.

Dated:       March 4, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       2
